             Case 2:19-cv-00008-JTA Document 63 Filed 02/03/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

WALTER PETTAWAY, as Administrator of                    )
the Estate of Joseph Lee Pettaway, deceased,            )
                                                        )
        Plaintiffs,                                     )
                                                        )
vs.                                                     )   Case No. 2:19-CV-00008-JTA
                                                        )
CPL. NICHOLAS D. BARBER and                             )
SGT. MICHAEL D. GREEN,                                  )
                                                        )
        Defendants.                                     )

                                    MOTION TO CONTINUE

        Come now, the Defendants in the above-styled cause, by and through undersigned

counsel, and respectfully move this Honorable Court to continue the hearing on all pending

motions currently set for February 6, 2020. As grounds and in support of this motion, Defendants

state as follows:

        1.      Attorney Chambliss has represented Defendants in this litigation since the

inception of the case. However, she has been out of the office since January 17 and her return

date is unknown at this time.

        2.      Undersigned counsel and Attorney East are working together in handling

Attorney Chambliss’ cases at this time.

        3.      Based on a review of Plaintiff’s motion for hearing (Doc. 59), there are currently

six motions pending before the court, including a motion for summary judgment. After a

preliminary review of the motions, it appears that the primary argument is whether staying

discovery is appropriate at this stage of the litigation.
            Case 2:19-cv-00008-JTA Document 63 Filed 02/03/20 Page 2 of 3



       4.      Undersigned counsel has spoken to counsel for Plaintiff regarding Defendants’

request for a seven-day continuance of the hearing. She advised opposing counsel that it is her

intention to review the motions in more detail, including all the case law cited by Plaintiff’s

counsel and Attorney Chambliss. If, after reviewing the case law, undersigned counsel

determines Plaintiff’s position is correct, we will work together to move the case forward

without the necessity of court intervention at this juncture. With that assurance, Plaintiff’s

counsel does not oppose this motion to continue.

       5.      To that end, Defendants would request a seven-day continuance of the February 6

hearing with the understanding that she will make every effort to reach a mutual agreement with

opposing counsel prior to the new hearing date. In the event that counsel for the parties are able

to reach an agreement, we will notify the court and file the appropriate pleadings to dispose of all

currently pending motions.

       WHEREFORE, PREMISES CONSIDERED , Defendants respectfully request a seven-

day continuance of the hearing currently set for February 6, 2020.

       Respectfully submitted this 3rd day of February, 2020.



                                               /s/ Stacy L. Bellinger
                                              STACY BELLINGER (ASB-3470-D63S)
                                              Attorney for Defendants

OF COUNSEL:
CITY OF MONTGOMERY
Legal Department
Post Office Box 1111
Montgomery, AL 36101-1111
Telephone: (334) 625-2050
Facsimile: (334) 625-2310
sbellinger@montgomeryal.gov




                                                 2
          Case 2:19-cv-00008-JTA Document 63 Filed 02/03/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that foregoing has been served upon the following by electronic filing

and notification through CM/ECF with United States District Court Middle District of Alabama

on this 3rd day of February, 2020:

Griffin Sikes, Jr.
Post Office Box 11234
Montgomery, AL 36111
Phone: (334) 233-4070
sikeslawyer@gmail.com

H.E. Nix, Jr.
7515 Halcyon Pointe Drive
Montgomery, AL 36117
Phone: (334) 279-7770
cnix@nixattorney.com

                                            /s/ Stacy Bellinger
                                           OF COUNSEL




                                              3
